UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1871


PAUL A. MITCHELL,

                 Plaintiff - Appellant,

          v.

HENRY HUDSON; WILLIAM B. TRAXLER, JR.; JAMES C. DEVER, III;
PHILIP A. BADDOUR, JR.; KAY ALBERTSON; JOSHUA M. KRASNER,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:15-cv-00406-JAG)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul A. Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Paul     A.   Mitchell    appeals   the    district   court’s   order

dismissing his complaint in part and transferring the remaining

claims to the Eastern District of North Carolina pursuant to 28

U.S.C. § 1404(a) (2012).        We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.        Mitchell v. Hudson, No. 3:15-cv-

00406-JAG (E.D. Va. July 29, 2015).            We further deny Mitchell’s

motion for a restraining order. *        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




     * To the extent that Mitchell seeks to disqualify Chief
Judge Traxler from this appeal, because Chief Judge Traxler has
had no involvement in this appeal, we deny the motion as moot.



                                     2